DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-20, drawn to a cross flow separation element.
Group II, claim(s) 21-22, drawn to a method of additive manufacturing a cross flow separation element.
The examiner notes that the process steps set forth in Group II recite generic additive manufacturing steps which do not include elements of manufacture which will necessarily form the product of claim 1 and in no way appear to be specially adapted to form the product of claim 1 thereby lacking unity of invention.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature of additive manufacturing (plies successively bonded to one another growing progressively three dimensional shape).
Groups I and II lack unity of invention because the special technical feature of generator section (Si) along a curvilinear path (Hi) around a reference axis (Ai) do not offer a contribution over the prior art in view of:

    PNG
    media_image1.png
    428
    331
    media_image1.png
    Greyscale
(instant invention depiction)
In view of:  US 2017/0246593 teaches a separator having a curvilinear path (Hi) around a reference axis (Ai):

    PNG
    media_image2.png
    230
    699
    media_image2.png
    Greyscale
 tangential flow separation to produce a filtrate and a retentate and shaped porous supports with a channel made by additive manufacturing [0001] the support having an inlet and an outlet [0033]  the porous supports include metal oxides [0038-0039] The structure is made by bonding plies successively to form a three dimensional structure  (See claims 14-20) 
(US 3,648,754) also teaches a vortex flow within a tubular channel where the helix may be uniform or variable width (C1 L10-30) for filtration and membranes (C1 L45-50)  vortex flow i.e. a separator with a curvilinear path around a reference axis:

    PNG
    media_image3.png
    314
    776
    media_image3.png
    Greyscale

Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a tangential filter with a support element with inner channel having a sweeping generator along a curvilinear path around a reference axis, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of 
(WO 2015177476A1) citing to US 2017/0182468 for English translation.  Rodrigues et al (US 2017/0182468) discloses a tangential filter with a support having a transverse plane perpendicular to the central axis of the support with inner channels without a common wall with equivalent hydraulic diameters and peripheral channels with a common wall with the outer surface.  The ratio of hydraulic diameter of the first channel to the hydraulic diameter of the second channel is greater than 1.1 (Abstract) the support is a ceramic material [0061] 
LeScoche et al FR3036628A1 citing to US 2018/0147534 for English translation:  teaches a separator element for tangential flow of a fluid medium for treatment into a filtrate and retentate having a single rigid porous support inside having at least one channel and having an inlet an outlet and a plane section with a curvilinear path around a reference axis within the volume of the support and not intersecting the generator section  (See Fig 2-3)  the element has a casing/jacket/housing [0007] [0022]  The filtration comprises a rigid porous support [0026] with dimensions that are constant or variable in length [0027] plates with a right section circular or non circular [0029-0031] the columns may be helical in shape [0036] (i.e. a sweeping generator plane section with a curvilinear path around a reference is not intersecting with generator section within the porous support) The porous column and a plate include metal oxides [0044] 
Groups I and II lack unity of invention because the special technical feature of additive manufacturing a cross flow separation element does not offer a contribution over the prior art in view of: 

No telephone call was made to request an oral election to the above restriction requirement as applicant is out of country and restriction is deemed complex as to various classification under CPC and need to cite to prior art.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/PAMELA H WEISS/Primary Examiner, Art Unit 1759